UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number000-50513 ACORDA THERAPEUTICS,INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 13-3831168 (I.R.S. Employer Identification Number) 15 Skyline Drive Hawthorne, New York 10532 (914)347-4300 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilerx Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) SmallerReportingCompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2011 Common Stock, $0.001 par value per share 39,667,483 shares ACORDA THERAPEUTICS,INC. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION PAGE Item1. Financial Statements 1 Consolidated Balance Sheets September 30, 2011 (unaudited) and December31, 2010 1 Consolidated Statements of Operations (unaudited) Three and nine-month periods ended September 30, 2011 and 2010 2 Consolidated Statements of Cash Flows (unaudited) Three and nine-month periods ended September 30, 2011 and 2010 3 Notes to Consolidated Financial Statements (unaudited) 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PART II—OTHER INFORMATION Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item 5. Other Information 37 Item6. Exhibits 38 This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Stockholders are cautioned that such statements involve risks and uncertainties, including:our ability to successfully market and sell Ampyra in the U.S.; third party payers (including governmental agencies) may not reimburse for the use of Ampyra at acceptable rates or at all and may impose restrictive prior authorization requirements that limit or block prescriptions; the risk of unfavorable results from future studies of Ampyra; the occurrence of adverse safety events with our products; delays in obtaining or failure to obtain regulatory approval of Ampyra outside of the U.S. and our dependence on our collaboration partner Biogen Idec in connection therewith; competition, including the impact of anticipated potential generic competition on Zanaflex Capsules revenues; failure to protect our intellectual property, to defend against the intellectual property claims of others, or to obtain third party intellectual property licenses needed for the commercialization of our products; the ability to obtain additional financing to support our operations; and unfavorable results from our research and development programs. These forward-looking statements are based on current expectations, estimates, forecasts and projections about the industry and markets in which we operate and management’s beliefs and assumptions. All statements, other than statements of historical facts, included in this report regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would,” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make, and investors should not place undue reliance on these statements. In addition to the risks and uncertainties described above, we have included important factors in the cautionary statements included in this report, in our Quarterly Reports on Form 10-Q for the quarters ended March 31 and June 30, 2011, and in our Annual Report on Form10-K for the year ended December31, 2010, particularly in the “Risk Factors” section (as updated by the disclosures in our subsequent quarterly reports), that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments that we may make. Forward-looking statements in this report are made only as of the date hereof, and we do not assume any obligation to publicly update any forward-looking statements as a result of developments occurring after the date of this report. We own several registered trademarks in the U.S. and in other countries.These registered trademarks include, in the U.S., the marks “Acorda Therapeutics,” our stylized Acorda Therapeutics logo, “Ampyra,” “Zanaflex,” and “Zanaflex Capsules.”Also, our mark “Fampyra” is a registered mark in the European Community Trademark Office and we have registrations or pending applications for this mark in other jurisdictions.Our trademark portfolio also includes several registered trademarks and pending trademark applications in the U.S. and worldwide for potential product names or for disease awareness activities.Third party trademarks, trade names, and service marks used in this report are the property of their respective owners. Table of Contents PART I Item1.Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) September 30, December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Trade accounts receivable, net Prepaid expenses Finished goods inventory held by the Company Finished goods inventory held by others Other current assets 7,781 3,734 Total current assets Property and equipment, net of accumulated depreciation Intangible assets, net of accumulated amortization Non-current portion of deferred cost of license revenue Other assets 477 343 Total assets $
